Citation Nr: 0624532	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  02-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim for 
service connection for residuals of a right ankle injury.  In 
September 2003, the veteran testified before the Board at a 
hearing that was held at the RO.  The Board remanded the 
claim for additional development in July 2005.

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary prior to considering the substantive 
merits of the claim.  Accordingly, the claim for service 
connection is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of a right 
ankle injury was previously denied in a March 1966 Board 
decision.  The RO declined to reopen the claim in October 
1994; the veteran did not appeal either decision.

2.  Evidence received since the October 1994 decision 
includes some evidence which is not cumulative or redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1966 Board decision and the October 1994 RO 
decision that respectively denied service connection and 
declined to reopen the veteran's application to reopen the 
claim for service connection for residuals of a right ankle 
injury are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for residuals of a right ankle 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in March 1966 and October 
1994, the Board denied the veteran's claim for service 
connection for residuals of a right ankle disability and the 
RO declined to reopen the claim.  A finally adjudicated claim 
is an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2005).  Thus, the March 1966 and October 1994 decisions 
became final because the appellant did not file a timely 
appeal from either.

The claim for entitlement to service connection for residuals 
of a right ankle injury may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in April 2001.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence 
that bears directly and substantially upon the specific 
matter under consideration, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened.  38 C.F.R. § 3.156(a) (2000).  
The Board notes, as an aside, that the definition of "new 
and material evidence" has been changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by VA on or after August 29, 2001; 
thus, this change does not apply to the instant case because 
the claim to reopen was received before that date.  See 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2005).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, post-
service VA and private medical records, and the veteran's 
statements.  VA found that there was no current evidence of 
chronic residuals of a right ankle injury related to service, 
and the claim was denied.  

The veteran most recently applied to reopen his claim for 
service connection for residuals of a right ankle injury in 
April 2001.  The Board finds that the evidence received since 
the last final decision bears directly and substantially upon 
the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Evidence received since the last final decision includes VA 
treatment records dated from January 1993 to August 2001 
which demonstrate that the veteran complained of right ankle 
pain and swelling in both ankles on several occasions.  The 
etiology of the veteran's right ankle pain or swelling in the 
ankles, however, is not clear.  Regardless of the etiology of 
the veteran's right ankle complaints, the Board finds the 
evidence of right ankle complaints and treatment therefore to 
be evidence that is both new and material, as it demonstrates 
a current right ankle problem.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for service 
connection is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2005).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for residuals of a right 
ankle injury is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As the Board has determined that the previously denied claim 
for service connection for residuals of a right ankle injury 
may be reopened, the second step for the Board in this case 
is to assess the new and material evidence in the context of 
the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992).

The veteran's service medical records show that he was 
hospitalized in November 1951 with reference to a right ankle 
injury.  He reported that a sergeant had twisted the ankle 
three days prior to the admission when the veteran had 
refused to get out of a jeep.  Examination revealed swelling 
and generalized tenderness, although X-ray examination was 
negative for fracture.  The diagnosis was right ankle sprain.  
On examination prior to separation from service in July 1952, 
no chronic right ankle disability was found.  On VA 
examination in August 1965, laxity was noted in the right 
ankle.  The examination otherwise was within normal limits.  
Private treatment records dated in April 1966 found 
limitation of motion of the right ankle, with a slight 
aberration of the right ankle joint, causing improper 
distribution of the body weight on the foot resulting in 
calluses.  The right ankle problem was noted to be post-
traumatic in nature, resulting from an in-service injury.

VA treatment records dated from January 1993 to August 2001 
demonstrate that the veteran complained of right ankle pain 
and swelling in both ankles on several occasions.  The 
etiology of the veteran's current right ankle pain or 
swelling in the ankles, however, is not clear.  The Board 
finds that because the veteran's service records document 
right ankle trauma, and the veteran is currently receiving 
periodic VA treatment for his right ankle, an examination and 
etiological opinion are necessary in order to fairly decide 
the merits of his claim for service connection for residuals 
of a right ankle injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any current right ankle disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.  
Any indicated studies must also be 
conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current disability of the 
right ankle is etiologically related to 
the veteran's active military service, 
including an in-service injury to the 
right ankle.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for residuals of a 
right ankle injury.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


